Case 6:19-cv-02237-RBD-LRH Document 85 Filed 02/23/21 Page 1 of 4 PageID 4455




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                         ORLANDO, FLORIDA

UNITED STATES OF AMERICA           )
And STATE OF FLORIDA               )
ex rel.                            )
OMNI HEALTHCARE, INC.,             )
                                   )
      Plaintiffs,                  )     CASE NO: 6:19-cv-02237-RBD
                                   )
v.                                 )
                                   )
HEALTH FIRST, INC.; HEALTH         )
FIRST MEDICAL GROUP, LLC;          )
STEVEN JOHNSON; JOSEPH             )
FELKNER; DREW RECTOR;              )
LEONARD GRECUL; MARK               )
MENDOLLA; THOMAS SWAIN;            )
STEVEN KARAS; ENRIQUE              )
POLANCO; JOSEPH McCLURE;           )
LEE SCHEINBART;                    )
SIMON VINARSKY; MATTHEW            )
GERRELL; AMIT BAROCHIA;            )
ROBERT SPRAWLS;                    )
ASISH DALAL;                       )
JOHN BOMALASKI;                    )
GERMAINE BLAINE; FIRAS             )
MUWALA; RITESH PATIL;              )
GRAINGER STEELE LANNEAU;           )
JAMES NEEL;                        )
and JEFFREY STALNAKER,             )
                                   )
      Defendants.                  )

   RELATOR OMNI HEATLHCARE, INC.’S MOTION FOR A 5-DAY
 EXTENSION TO FILE AMENDED COMPLAINT AND INCORPORATED
                   MEMORANDUM OF LAW
Case 6:19-cv-02237-RBD-LRH Document 85 Filed 02/23/21 Page 2 of 4 PageID 4456




      Pursuant to Local Rule 3.01, for the reasons set forth below, Relator Omni

Healthcare, Inc.’s (“Omni”) hereby moves this Court for an Order granting it a five-

day extension from February 24, 2021 until March 1, 2021 to file its Amended

Complaint.

      On Monday, February 22, 2021, Whatley Kallas, LLP was retained by Omni

to substitute for the Hoyer Law Group in this case, which includes complicated

issues of both fact and law. The Court’s Order Denying Omni’s Motion for

Reconsideration (Doc. 78) set the deadline for filing the amended complaint on

February 24, 2021 – just two days after undersigned counsel’s retention. In order to

research the available information and to provide the Court with all of the

information it identified as lacking from the Second Amended Complaint, but at the

same time recognizing that this case has been ongoing, current counsel determined

not to seek the 28-day stay requested by the Hoyer Law Group in its Motion to

Withdraw (Doc. 82), but rather to seek only a five-day extension until March 1, 2021

– just one week after retention. This short extension should allow new counsel for

Omni to develop the information sought by the Court, but at the same time should

not prejudice the Defendants.

      Because the short extension would enable Omni to prepare an amended

complaint responsive to the deficiencies identified in the Court’s Order Denying the

Motion to Dismiss (Doc. 51) and the Order Denying Reconsideration (Doc. 78),


                                         2
Case 6:19-cv-02237-RBD-LRH Document 85 Filed 02/23/21 Page 3 of 4 PageID 4457




Omni respectfully requests that the Court grant Omni until March 1, 2021 to file the

amended complaint.

                        RULE 3.01(g) CERTIFICATION

      This is to certify that on February 23, 2021, Omni counsel Deborah J.

Winegard conferred by telephone with Health First counsel Marcos E. Hasbun and

Robert Rhoad, and they advised of the Defendants’ opposition to Omni’s request for

an extension until March 1, 2021 to file its Third Amended Complaint.

RESPECTFULLY SUBMITTED:

February 23, 2021                            WHATLEY KALLAS, LLP
                                             /s/ Charles Nicholas Dorman
                                             CHARLES NICHOLAS DORMAN
                                             Florida Bar Number: 117504
                                             2001 Park Place North 1000
                                             Park Place Tower
                                             P.O. Box 10968
                                             Birmingham, AL 35203
                                             Telephone: (205) 488-1200
                                             Facsimile: (800) 922-4851
                                             E-mail: cdorman@whatleykallas.com




                                         3
Case 6:19-cv-02237-RBD-LRH Document 85 Filed 02/23/21 Page 4 of 4 PageID 4458




                       CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been
electronically filed using the CM/ECF system and was served by electronic mail,
this 23rd day of February, 2021, upon the following counsel of record:

Robert D. W. Landon, III                  Marcos E. Hasburn
Christina Ceballos-Levy                   ZUCKERMAN SPAEDER LLP
KENNY NACHWALTER, P.A.                    101 E. Kennedy Blvd., Suite 1200
Four Season Tower                         Tampa, FL 33602
1441 Brickell Avenue, Suite 1100          mhasburn@zuckerman.com
Miami, FL 33131
rlandon@knpa.com                          Robert T. Rhoad
ccl@knpa.com                              Andy Liu
                                          NICHOLS LIU LLP
James H. Fallace                          700 Sixth St. NW, Suite 4300
Andrew Williams                           Washington, D.C. 20001
FALLACE & LARKIN, L.C.                    rrhoad@nicholsliu.com
1900 Hickory Street, Suite A              aliu@nicholsliu.com
Melbourne, FL 32901
jim@fallacelarkinlaw.com                   Ryan K. Stumphauzer
drew@fallacelarkin.com                     Jacqueline DerOvanesian
                                           STUMPHAUZER FOSILD
David L. Scher                             SLOMAN ROSS & KOLAYA,
Jessica L. Hoyer                           PLLC
Sean Estes                                 Two South Biscayne Blvd., Suite
HOYER LAW GROUP, LLC                       1600
2801 W Busch Blvd., Suite 200              Miami, FL 33131
Tampa, FL 33618                            rstumphauzer@sfslaw.com
dave@hoyerlawgroup.com                     jderovanesian@sfslaw.com
jesse@hoyerlawgroup.com
sean@hoyerlawgroup.com

                                           /s/ Charles Nicholas Dorman
                                               Charles Nicholas Dorman
                                           Florida Bar Number: 117504




                                      4
